Citation Nr: 1747870	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  06-27 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had over 20 years of active service when he retired in March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2008, the Veteran presented testimony before the Board via videoconference hearing.  

In a Decision dated in February 2009, the Board reopened the Veteran's claim for leptomeningitis, but denied his appeal on the merits.  The Board additionally denied claims of entitlement to service connection for vertigo and a rating in excess of 10 percent for the service-connected sinusitis.  

The Veteran appealed the Board's Decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion for Partial Remand (Motion).  In an Order also dated in December 2009, the Court granted the Motion, vacating that portion of the February 2009 Board Decision, which denied the Veteran's claims on the merits.  The Court then remanded the matter to the Board for further appellate review consistent with the Motion.

In October 2010, the Board remanded the issues of service connection for leptomeningitis and vertigo and a rating in excess of 10 percent for the service-connected sinusitis for further development.  While these issues were in remand status, service connection for leptomeningitis with vertigo was granted in a May 2015 rating decision.  As the benefit sought on appeal has been granted, the issues of service connection for leptomeningitis and vertigo are no longer pending before VA.

The Board notes that the Veteran appealed the initial evaluations and effective dates assigned for headaches (service connection also awarded in May 2015) and residuals of leptomeningitis with vertigo.  See September 2015 notice of disagreement.  A statement of the case was issued in July 2016; however, the Veteran did not perfect an appeal of the issues and as such, they are not currently before the Board.  38 C.F.R. § 20.302(b). 

The Board acknowledges that the Veteran submitted a notice of disagreement in September 2015 regarding the issue of entitlement to an earlier effective date for the grant of a total disability rating based on individual unemployability (TDIU), but the RO has not yet issued a statement of the case.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

Throughout the appeal period, the Veteran's sinusitis has not been productive of three or more incapacitating episodes requiring prolonged antibiotic treatment or by more than 6 non-incapacitating episodes per year.


CONCLUSION OF LAW

The criteria for rating higher than 10 percent for sinusitis have not been met.  
38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.97, Code 6510 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran's service-connected sinusitis has been rated as 10 percent disabling under Diagnostic Code 6510.  38 C.F.R. § 4.97.

Under Diagnostic Code 6510, a 10 percent disability evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  In the note section following the criteria, an incapacitating episode was defined as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97

VA outpatient treatment records dated in September 2003 show the Veteran was given a 'Z-pack' for superior ethmoid cell opacification.  He was treated with an additional course in March 2004.

At the time of a June 2004 VA examination, the Veteran was noted to have undergone an endoscopic ethmoid resection and other sinus surgery in May 2004.  The Veteran was using Flonase, Zyrtec, and Panaris as medication for his sinuses.  He noted having occasional headaches but primarily was much better from a standpoint of pressure behind his right eye.  

The examiner noted that a computerized tomography (CT) scan performed just prior to the examination had revealed surgical changes of the right ethmoid area with complete exoneration of the ethmoid cells.  The other sinuses were noted to be clear.  The nose appeared to be normal on the CT scan.  

Physical examination revealed that the external nose was normal.  The vestibule was also normal and the septum was midline.  The turbinates, meatus, and floor of the nose all appeared to be normal as was the internal nasal mucosa.  Diagnoses of status-post recent endoscopic ethmoid surgery with no evidence of recurrent sinus disease; remote post-nasal septal reconstruction; remote past history of significant sinus disease particularly in the ethmoids with recurrent infection; and past history of meningitis of uncertain etiology, which may or may not have been connected with the sinus disease, were rendered.  

At the time of a December 2006 VA examination, the examiner noted that the Veteran had undergone surgery to repair a tear in his dura and subsequently had no evidence of recurrent sinusitis or anything related to the sinuses.  A CT scan performed just prior to the examination revealed no evidence of any recurrence of the problem in the ethmoid sinuses, though the Veteran complained of some headache.  

Physical examination of the nose revealed that the external nose was normal.  The vestibule was also normal.  The septum was midline and the turbinates, meatus, and flora of the nose were all normal.  There was no evidence of nasal disease whatsoever.  The examiner noted that as far as the Veteran's sinuses were concerned, there was no evidence of acute or chronic nose or sinus disease at this time, though the Veteran certainly had problems prior to his surgery.  

Treatment records received subsequent to the December 2006 VA examination reveal no evidence of treatment for sinus problems.  

At the time of his April 2008 hearing, the Veteran testified that his head felt stuffed up with swelling.  He also noted that he had a lot of drainage down his throat, which at times blocked his throat.  He further reported having pressure in his head almost all of the time.  He also noted having headaches all the time, which were in the frontal area of his head, in the temple area, and they spiked all around his neck.  He stated that he had a lot pain with the headaches.  He noted having pain both in and behind his eyes and down through the sinus cavity.  He also reported having drainage and a lot of crusting.  The Veteran testified that the discharge and crusting were almost on a continuous basis.  The discharge was approximately two to three days per week.  He stated that his headaches never really went away and that he essentially only numbed them.  

The Veteran indicated that he took medication on a daily basis and that the medications he took were prescribed by an allergist.  He noted that he was only seen by a specialist on one occasion and that the specialist prescribed medication and indicated that he could not really do anything for the Veteran.  The Veteran reported that he used salt water on his sinuses.  He testified that he had not been prescribed any antibiotics.  The Veteran noted that he would have to stop and go lie down when his headaches became worse.  He reported that he was in bed up to three or four days at a time with his headaches.  The Veteran noted that this occurred on a monthly basis.  He stated that the physicians would only write prescriptions for more medication when this happened.  

The Veteran received further treatment following the December 2006 VA examination for his sinusitis.  During treatment in October 2008, the VA physician noted that the Veteran returned because of headaches, which may possibly be sinusitis as he has had a complicated history of sinusitis with possible brain involvement.  An October 2008 CT scan showed postoperative changes at the right maxillary antrum and right ethmoid air cells with a mild degree of mucosal thickening.  During treatment in November 2009 at a private medical facility, the Veteran was again treated for what was described as an acute problem with complaints of nasal congestion.   The Veteran reported taking Claritin and Flonase without much relief.  He was diagnosed as having allergic rhinitis, cause unspecified.  

In November 2011, the Veteran was afforded another VA examination.  At that time, the examiner found no current evidence of acute or chronic disease in the sinuses.  

In another VA examination in December 2013, the Veteran complained of having ongoing sinusitis described as headaches behind eyes, restricted nasal breathing, chronic nasal drainage, and sore throat.  He also describes neck pain, dizziness, and blurry vision, which he believes may be associated with the sinus problems.  The examiner noted that the Veteran had no incapacitating or non-incapacitating episodes of sinusitis.  The examiner also noted that the Veteran's symptoms are not wholly or partially explained by the ongoing sinus disease and his CT scan currently demonstrates no evidence of an ongoing sinus process to account for his headaches.

In April 2015, the Veteran underwent a VA examination in which he was diagnosed as having chronic sinusitis.  He reported having episodes of sinusitis with headaches, pain of affected sinus, and tenderness of affected sinus.  The examiner noted that the Veteran had no non-incapacitating episodes and 1 incapacitating episode in the past 12 months.  A CT scan showed mild mucosal thickening of the maxillary sinuses.  The examiner remarked that the Veteran's sinusitis had resolved and he had ongoing dizziness with vestibular weakness.  

In August 2015, the Veteran was treated for sinus issues with recurrent sinus infections.  Following that treatment, he was afforded another VA examination in October 2015 for headaches.  Although it was noted that the Veteran had headaches, no specific headache condition was found.

In a March 2016 VA examination, imaging showed paranasal sinuses were clear.  Reported symptoms included episodes of sinusitis, headaches, pain of affected sinus, tenderness of affected sinus, and teeth and gum pain.  The Veteran was noted as having 5 non-incapacitating episodes and 1 incapacitating episodes within the last 12 months.  The May 2004 surgery was described as not radical, but endoscopic.  The Veteran was diagnosed as having chronic sinusitis and allergic rhinitis.  

The next higher, 30 percent, rating for sinusitis requires either 3 or more incapacitating episodes per year requiring prolonged (4-6 week) antibiotic treatment, or more than 6 non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting per year.  The Veteran's treatment records do not reflect any episodes when he was placed on bedrest by a physician and treated with a prolonged course of antibiotics until the time of the March 2016 VA examination.  Although the Veteran had non-incapacitating episodes and had been treated with antibiotics for his sinus problems, the frequency of the non-incapacitating episodes and incapacitating episodes do not meet the criteria for the next higher rating.  The evidence does show a worsening of the Veteran's sinusitis over the course of the appellate period and ongoing treatment for this disability.  However, even at its worst during the most recent March 2016 VA examination, a higher rating is not warranted as the Veteran had only 5 non-incapacitating episodes and 1 incapacitating episodes within the last 12 months.  The evidence does not show that that Veteran had at any time during the appellate period either 3 or more incapacitating episodes per year or more than 6 non-incapacitating episodes. 

In reaching the above determination, the Board has also considered the Veteran's statements that a higher rating is warranted for symptoms to include, but not limited to, having headaches on a daily basis, purulent discharge, and headaches to the point where he had to remain in bed 3 or 4 days per month.  The Veteran's statements are competent evidence as to his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, these statements have been considered by both the Board and the VA examiners.  His statements, however, are not competent evidence to identify a specific level of disability relating his sinusitis to the appropriate rating criteria.  Importantly, the medical findings, as provided in the VA examination reports and VA outpatient  treatment records, considered the Veteran's statements as to the manifestations of his service-connected sinus disability and directly addressed the criteria under which the Veteran's service-connected sinus disability has been evaluated.  

Moreover, in a May 2015 rating decision, in pertinent part, the Veteran was awarded service connection for headaches.  In this regard, the Board notes that, although various manifestations of a single disability may be assigned separate disability evaluations, VA regulations preclude the practice of "pyramiding," which is the evaluation of the same manifestation of a disability under different diagnoses.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  Indeed, the Court has noted that 38 U.S.C.A. § 1155  implicitly contains the concept that "the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology; such a result would overcompensate the claimant for the actual impairment of his earning capacity" and would constitute pyramiding.  Esteban, 6 Vet. App. at 261, quoting Brady v. Brown, 4 Vet. App. 203 (1993).  

Here, the Veteran is separately in receipt of service connection for headaches, which has been assigned a 30 percent rating effective from May 2004 under 
38 C.F.R. § 4.124a , Diagnostic Code 8100, for characteristic prostrating attacks occurring on an average of once a month over the last several months. The criteria under diagnostic code 8100 contemplate the disabling effects of attacks of the Veteran's headache symptomatology.  Thus, to the extent that the Veteran asserts that his sinus disability is manifested by chronic headache pain, such symptoms were already taken into consideration in the assignment of a rating for the Veteran's headaches.  Thus, awarding a higher disability rating for headaches associated with sinusitis would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds no basis upon which to assign a rating higher than 10 percent.  The Veteran's nasal passages have been found to be clear with no obstruction of either passage and there are no polyps present.  

Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not for a distinct period of time and not sufficient for a higher rating for the reasons discussed above.  See Hart, supra.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim 

for an evaluation in excess of 10 percent for his sinusitis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating higher than 10 percent for service-connected sinusitis is denied.


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


